Advisory Action (cont.)
The following Applicant’s assertions and Examiner’s responses were discussed in the AFCP 2.0 Office Interview herein.

Claim amendments
It is asserted, that the remarks herein are responsive to the Final Office Action, dated September 29, 2021. Claims 1-6 and 8-22 were previously pending, with Claims 19-20 were previously withdrawn. Claims 1-6, 8-18, and 21-22 stand rejected. Claims 1 and 13 have proposed amendments. Support for the amendments can be found throughout the application as filed. No new matter has been added by the amendments herein. 
In response, Applicant’s timely response is appreciated.
 
35 USC § 112(b) 
It is asserted, that Claim 1 and its dependent claims were rejected under 35 USC § 112(b) for allegedly being indefinite. Claim 1 has been amended herein to recite, in part, "wherein the soaking comprises continuously agitating the liquor, by shaking, rolling, stirring or vibrating throughout the soaking." Applicant submits that the rejections have been rendered moot by the amendments and respectfully requests withdrawal of the rejections under 35 USC § 112(b). 
In response, it is agreed that said amendments will overcome the 35 USC § 112(b) rejection, when entered.


Soaking
It is asserted, that Bruner is asserted to teach methods of preparing flavor-infused roasted coffee beans as recited in Claim 1, except for the use of liquor, steeping the green coffee beans in the flavor infused liquor for less than 12 hours, and preparing the liquor by soaking portions of wood in a liquor to extract one or more flavors from the portions of wood, wherein the soaking comprises agitating the liquor, by shaking, rolling, stirring. Jack Daniel' Kelly, and Str are asserted to remedy these deficiencies. 
Applicant respectfully disagrees and traverses the rejections. However, solely to expedite examination, Claim 1 has been amended herein to recite, "A method of preparing flavor-infused roasted coffee beans, the method comprising: soaking portions of wood in a liquor to extract one or more flavors from the portions of wood, wherein the soaking comprises continuously agitating the liquor, by shaking, rolling, stirring or vibrating throughout the soaking; separating the portions of wood from the liquor to yield a flavor-infused liquor; blending the flavor-infused liquor with green coffee beans, wherein the flavor-infused liquor is in direct contact with at least 70% of a surface area of the green coffee beans; steeping the green coffee beans in the flavor infused liquor for a period between 10 minutes and 12 hours; separating the flavor-infused liquor from the green coffee beans to yield flavor infused green coffee beans; and roasting the flavor- infused green coffee beans to yield flavor-infused roasted coffee beans." 




Applicant respectfully submits that none of the cited references, alone or in combination, teach or suggest all of the limitations of amended Claim 1. For example, Applicant submits that none of the cited references teach of suggest "soaking portions of wood in a liquor to extract one or more flavors from the portions of wood, wherein the soaking comprises continuously agitating the liquor, by shaking, rolling, stirring or vibrating throughout the soaking." 
As discussed in the application as filed, "Overall extraction time may also be reduced by subjecting the extraction mixture to agitation during at least a portion of the extraction process. Agitation helps to ensure that the extraction is consistent across all regions of the batch, and prevents pockets of the extraction mix from becoming over extracted. The agitation may be segmented or continuous throughout the extraction process, and implemented through any suitable mechanism including shaking, rolling, stirring vibrating, and the like." Application as filed, [0036]. Thus, the amended claims directed to methods of preparing flavor-infused roasted coffee beans provide for improved quality, efficiency, and consistency of extracting flavors from portions of wood. None of the cited references, alone or in combination, teach or suggest the claimed subject matter. 
The Office Action asserts that in "Str teaches that a portion of the liquid is removed from the bottle. By removing some of the liquid, the body of liquid is mobile/moving, and therefore disturbed/stirred which is a step of agitation comprising stirring." Office Action, pg. 8. However, removing some of the liquid for the purpose of sampling, as taught in Str, is significantly different from the claimed step of 
Str, nor any of other cited references, teaches or recognizes continuous agitation of soaking portions of wood in liquor or the advantages of such agitation, including efficiency, quality, and consistency of producing the flavor-infused liquor. 
In response, the term continuous, by definition means repeatedly.  Str provides that the wood portions are soaked in a bottle of spirits (i.e. liquid alcohol) (see The Test section), then a sample of the liquid is taken from the bottle.  By removing some of the liquid from the bottle, the body of liquid is mobile/moving, and therefore disturbed/stirred which is a step of agitation comprising stirring, as claimed.  As for the agitating being continuous, Str teaches that occurs every week for ten weeks of soaking, which is continuously throughout the soaking period.
Since the term continuously does not denote a specific time or frequency, only repeatedly for a period of time, this proposed limitation does not appear to distinguish over the previously applied references.

It is asserted, that in addition, Applicant submits that none of the cited references, alone or in combination, teach or suggest, "blending the flavor-infused liquor with green coffee beans, wherein the flavor- infused liquor is in direct contact with at least 70% of a surface area of the green coffee beans", as recited in amended Claim 1.
As described in the application as filed in paragraph [0028], "the techniques and methods disclosed herein, in several embodiments, greatly increase the efficiency and speed of production by allowing the flavor-infused spirit to rest in direct contact with the 
In contrast, Bruner teaches that "The beans 'relax' in the 'artisan-crafted' wine to absorb its flavors, then get dried and hand-roasted." Bruner therefore fails to teach the above limitation of amended Claim 1 and fails to recognize the advantages of providing direct contact of the coffee beans with the flavor-infused spirit such that there is direct contact with at least 70% of a surface area of the green coffee beans. None of the other cited references remedy this deficiency. 
In response, Bruner teaches that coffee beans are soaked (i.e. relaxed) in an alcoholic beverage flavor-infused ingredient (see the short article), wherein like wine, the longer the coffee sits in the alcoholic beverage flavor-infused ingredient, the better the infused taste.  Since Bruno teaches that the beans are soaking (i.e. immersed) in the wine, this means that the coffee is in full contact (i.e. immersed, i.e. submerged, i.e. completely covered) with the wine, which means up to 100 % of the coffee surface area is in contact with the wine.   It is unclear if this proposed amendment distinguishes over 

Note: The examiner notes that para. 0043 discusses process parameters that would further limit the claims, wherein prior to steeping in the flavor-infused spirit, the coffee beans may be sprayed with from about 10 mL per kilogram of beans to about 100 mL per kilogram of an aliquot of the flavor-infused spirit, then allowed to rest.  
Therefore Applicant might want to amend the independent claims to replace the blending step with:
prior to steeping:
spraying the green coffee beans with an aliquot of the flavor-infused spirit, wherein the amount of the flavor-infused spirit, comprises from about 10 to 100 mL per kg of beans; and 
resting the sprayed green coffee beans;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793